 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VINSON KNIGHT,                            No. 2:19-cv-01183 TLN GGH P
12                       Plaintiff,
13            v.                                         ORDER
14    MARION E. SPEARMAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254 on June 26, 2019. ECF No. 1. On August 19, 2019, upon the

19   screening of the petition, the court determined that plaintiff was seeking to set forth civil rights

20   claims pursuant to 42 U.S.C. § 1983 instead of a habeas action. ECF No. 6. The court granted

21   plaintiff thirty days to file an in forma pauperis affidavit or pay the required filing fee of $350.00

22   plus the $50.00 administrative fee to pursue a civil rights action pursuant to 42 U.S.C. § 1983. Id.;

23   see also 28 U.S.C. §§ 1914(a), 1915(a). In addition, plaintiff was granted thirty days to file an

24   amended complaint in compliance with the court’s instructions. Id. Petitioner was further warned

25   by the court that “failure to file an amended complaint in accordance with this order will result in

26   a recommendation that this action be dismissed.” Id. at 6. The deadline has now passed, and

27   plaintiff has taken no action.

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause, in writing,

 2   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

 3   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an amended

 4   complaint and an in forma pauperis application, or payment of the required filing fee, within this

 5   timeframe will serve as cause and will discharge this order.

 6   Dated: October 22, 2019
                                                /s/ Gregory G. Hollows
 7                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
